Exhibit 10.3

 

EIGHTH ADDENDUM TO LEASE AGREEMENT

 

This Eighth Addendum to Lease Agreement (“Eighth Addendum”) is made this 31st
day of October, 2013 (“Effective Date”), by and between Can Company, LLC, a
Maryland limited liability company (hereinafter the “Landlord”),  and Millennial
Media, Inc., a Delaware corporation (hereinafter the “Tenant”)

 

Reference is made to the following:

 

Lease dated July 11th, 2008 for 16,057 square feet, 1st Addendum to Lease dated
December 12th, 2011 for 4,222 square feet,, 2nd Addendum to Lease dated
January 30th, 2012 for 2,884 square feet and an additional 1,030 square feet,
3rd Addendum to Lease dated May 8th, 2012, 4th Addendum to Lease dated, 
June 1st, 2012, for 940 square feet,  a Fifth Addendum to Lease dated
December 28th, 2012, a Sixth Addendum to Lease dated May 9th, 2013, and a
Seventh Addendum to Lease dated June 28th, 2013.  Each of the foregoing
instruments have been entered into between Landlord and Tenant.  In addition,
reference is made to a Sub-Lease dated September 27th, 2010 between Tenant and
Canco Tenant LLC for 2,195 square feet. All of the foregoing described eight
(8) instruments are hereby collectively referred to as the “Lease” and are for
the premises and Property described in greater detail in the Lease and located
in the development generally known as The Can Company and located on Boston
Street in Baltimore, Maryland (the “Premises”).

 

WHEREAS, Tenant executed the foregoing Lease with the Landlord; and

 

WHEREAS, under some of the foregoing Addenda, Tenant had certain first right of
refusals and whereas the Tenant requested that the Landlord recapture certain
spaces which were then under lease to other tenants, and

 

WHEREAS, the parties desire to memorialize certain Tenant elections relative to
Tenant’s rights of first refusal at the Property, and in addition, the parties
desire to have Tenant lease additional space at the Property, and

 

WHEREAS, the parties desire to memorialize the terms of the status of these
matters in writing and this Eighth Addendum is being executed in connection
therewith.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties do hereby agree as follows:

 

1.              Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Lease.

 

2.              A. Tenant hereby leases from Landlord, effective as of
November 1st, 2013, the “RPI” space (“RPI Space”) consisting of approximately
1,640 square feet and hereby Leases from Landlord effective as of the date of
delivery (estimated to be on or about November 15th, 2013), the “M3” space (“M3
Space”) consisting of approximately 1,197 square feet, collectively the “Leased
Premises”, all as more particularly shown on Exhibit “A ” which is attached
hereto, for a term commencing, as to each particular space being delivered, on
the date the respective space is delivered to Tenant, and ending on the earlier
of March 15th, 2015, or consistent with

 

--------------------------------------------------------------------------------


 

the terms of any new Lease entered into between the parties which replaces the
terms of this Addendum (the “New Term”).

 

B. The RPI Space shall be delivered to Tenant on November 1st, 2013 and shall be
delivered to Tenant in its “as is” condition.

 

C.  The M3 Space shall be delivered to Tenant on or about  November 15th, 2013,
but in no event later than December 15, 2013, and shall be delivered to Tenant
in its “as is” condition.

 

D.            Effective as of the date of delivery of each respective portion of
the Leased Premises identified in this Eighth Addendum, and effective until such
time as the parties enter into a long term lease specifying otherwise as to the
Base Rent, Tenant shall pay Base Rent for the Leased Premises to Landlord
pursuant to the following schedule:

 

Date of delivery – 9/30/14:

$23.20/square foot

 

 

10/1/14 – 3/15/15:

$23.90/square foot

 

D.  Tenant shall continue, during the New Term, to pay all Additional Rent
consistent with the terms of the Lease and based upon Tenant’s Proportionate
Share.  The purpose of this provision is to ensure that Tenant shall, in
addition to Base Rent, pay Landlord Additional Rent in accordance with the
Lease, based on Tenant’s Proportionate Share (as that term is defined in the
Lease) for both the RPI Space and the M3 Space. For purposes of this Eighth
Addendum, the “Base Year” shall be 2009.

 

3.  Waiver of Jury Trial.   Landlord and Tenant, (collectively, the “Parties”)
hereby waive trial by jury in any action or proceeding to which they or any of
them may be a party arising out of or in any way related to this Addendum to
Lease Agreement.  It is understood that this waiver constitutes a waiver of
trial by jury of all claims against all parties to such actions or proceedings. 
This waiver is knowingly, willingly, and voluntarily made by the Parties, and
each party represents that no representations of fact or opinion have been made
by any individual to induce this waiver of trial by jury or to in anyway modify
or nullify its effect.  The Parties acknowledge and agree that this provision is
a specific and material aspect of this Addendum.  The Parties each represent
that it has been represented in the signing of this Addendum to Lease Agreement
and in the making of this waiver by independent legal counsel, and that it has
had an opportunity to discuss this waiver with counsel.

 

5.                                      Except as otherwise modified herein, all
of the terms, covenants and conditions of the afore-referenced Lease shall
remain unchanged.  This agreement may be signed in counterparts.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have placed their hands and seals hereto
the day and year first above written.

 

 

 

LANDLORD:

 

 

 

THE CAN COMPANY, LLC

 

By: Canton Court, L.L.C., it’s managing member

 

 

 

By: Hudson Street Real Estate Development, LLP,

 

Its managing member

 

 

 

By: Luzerne Ave. LLC, its managing partner

 

 

 

By:

/s/ Charles M. Eccles

(Seal)

 

 

Name: Charles M. Eccles

 

 

 

Title: Authorized Person

 

 

 

 

TENANT:

 

 

 

MILLENNIAL MEDIA, INC.

 

 

 

By:

/s Ho Shin

(SEAL)

 

Name: Ho Shin

 

 

Title: General Counsel

 

 

--------------------------------------------------------------------------------

 